UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1203


MICHELLE D. MAUPIN,

                Plaintiff - Appellant,

          v.

HOWARD COUNTY PUBLIC SCHOOL SYSTEM; HOWARD COUNTY BOARD OF
EDUCATION; SYDNEY COUSIN, Individually and in his official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02659-BEL)


Submitted:   June 19, 2012                 Decided:   July 18, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle D. Maupin, Appellant Pro Se. Edmund J. O’Meally, Lisa
Y. Settles, HODES, PESSIN & KATZ, PA, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michelle D. Maupin appeals the district court’s order

denying the motion for permissive joinder and dismissing her

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Maupin v. Howard Cnty. Pub. Schs., No. 1:10-cv-

02659-BEL (D. Md. Feb. 7, 2012).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2